Title: To Benjamin Franklin from Arthur Lee, 3 March 1778
From: Lee, Arthur
To: Franklin, Benjamin


Challiot March 3d. 1778.
Mr. A. Lee’s respect to Dr. Franklin. As it is probable the Evening will be dark and bad, which together with the badness of the road at this season will render it very inconvenient for Dr. Franklin to go from Challiot in the Evening; Mr. Lee woud prefer postponing the meeting till to-morrow at Passi.
Mr. L. begs the favor of Dr. F. to send him the Committees Letters by Mr. Austin. There were Duplicates by Capt. Jones. They are in a Bundle together so that young Mr. F. may easily find them.
 
Addressed: The Honble / Benjamin Franklin Esq / Passi
Notation: A Lee to BF. March 3. 78.
